Pee Curiam,
This appeal by the plaintiffs was argued with No. 345, January term, 1897, between the same parties, in which the defendants were appellants. In that case an opinion has just been filed affirming the decree.
We are not convinced that there is anything in either of the appellants’ specifications of error in this case that require either a reversal or modification of the decree; nor do we think there is anything in either of the questions involved that requires discussion.
Decree affirmed and appeal dismissed at appellants’ costs.